Citation Nr: 0105687	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  97-27 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right tibia fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1950 to May 
1954.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1997 rating decision, in 
which the RO denied the veteran's claim for an increased 
(compensable) rating for residuals of a right tibia fracture.  
The veteran filed an NOD in July 1997, and the RO issued an 
SOC in August 1997.  The veteran filed a substantive appeal 
in September 1997.  In October 1997, he testified before a 
Hearing Officer at the VARO in Winston-Salem, NC.  A 
Supplemental Statement of the Case (SSOC) was issued that 
same month.  The veteran was scheduled for a November 1998 
hearing before a Member of the Board in Washington, D.C., but 
failed to report.  Thereafter, the veteran's appeal came 
before the Board, which, in an April 1999 decision, remanded 
the appeal to the RO for additional development.  The RO 
issued SSOC's in August 1999 and August 2000.  

The Board further notes that, in his substantive appeal, the 
veteran initiated additional claims seeking service 
connection for a bilateral knee disorder, left ankle 
disorder, low back disorder, and bilateral hip disorder, 
claimed as secondary to his service-connected residuals of a 
right tibia fracture.  Those issues have not been fully 
developed for appeal and, while not before us at this time, 
are referred to the RO for any action deemed warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Upon a VA joints examination in July 2000, the examiner's 
diagnosis indicated a normal evaluation of the right 
ankle, with strength on dorsiflexion estimated at 4/5, 
with likely neuropathic involvement secondary to 
peripheral neuropathy; the examiner opined that any pain 
and loss of balance are secondary to peripheral neuropathy 
rather than pathology of the right ankle joint.  

3. The veteran's right tibia does not evidence limitation of 
motion, ankylosis, or any other abnormal symptomatology.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of a right tibia fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2000); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 
3.102, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for a right tibia fracture, without 
residuals, in a July 1957 rating decision.  The RO determined 
the disability to be noncompensable, effective from March 
1957.  Thereafter, in September 1996, the veteran submitted 
to the RO a VA Form 21-526 (Veteran's Application for 
Compensation or Pension), in which he filed an increased 
rating claim for residuals of a right tibia fracture.  

In November 1996, the RO received medical records from the VA 
Medical Center (VAMC) in Salisbury, dated in August and 
September 1996.  In particular, these records noted the 
veteran's treatment for alcohol dependence and peripheral 
neuropathy.  In December 1996, the RO received treatment 
records from the High Point Noninvasive Diagnostic Laboratory 
(HPNDL), dated in February 1982; as well as The Johnson 
Neurological Clinic (JNC), dated in September and October 
1992.  The HPNDL report noted that, on diagnostic testing, 
the veteran's right and left anterior tibial nerve showed 
delayed ankle latencies with borderline motor conduction.  
The examiner's impression was possible peripheral neuropathy.  
The JNC treatment records reflected the veteran's complaints 
of numbness in his hands and feet, weakness in his legs, 
unstable ankles, and marked steppage gait with foot drop 
bilaterally.  The examiner noted that the veteran suffered 
from severe peripheral neuropathy.  

In March 1997, the veteran underwent a VA general medical 
examination.  He reported that he had been treated for a 
fracture of the [right] lower 1/3 of the tibia, which 
included casting, and that the injury had not bothered him 
since that time.  On clinical evaluation, the lower 
extremities revealed a great deal of atrophy, which appeared 
to the examiner as associated with the veteran's neuropathy.  
Otherwise, the examination was reported as completely within 
normal limits.  The examiner reported that there was no 
tenderness or misalignment of the veteran's previously non-
displaced right tibia fracture.  The examiner's diagnosis 
included post status fracture of the right distal third of 
the tibia, non-displaced, without residual.  No radiographic 
study was undertaken.  In addition, the veteran also 
underwent a VA neurological examination that same day.  The 
veteran reported that, for 20 years, he had had increasing 
difficulty with his extremities.  He indicated that he mainly 
felt as if his shoes were becoming tighter, and he reported 
experiencing intermittent sharp shooting pains that went from 
his feet to his knees.  Following a clinical evaluation, the 
examiner's diagnosis included peripheral neuropathy of both 
feet.  

In October 1997, the veteran testified before a Hearing 
Officer at the VARO in Winston-Salem.  The veteran reported 
that, following the injury to his right tibia, he had begun 
to notice swelling and restricted movement in his right ankle 
sometime in 1960.  He testified that he had fallen on 
occasion, and could walk four or five blocks or drive his car 
for 45 minutes before having to stop because of right ankle 
pain.  In addition, the veteran reported that he had not 
received any treatment for his right ankle, but had been 
issued a cane to help him maintain his balance. 

In January 2000, following the Board's remand order, the RO 
received VAMC Salisbury treatment records and laboratory 
reports, dated from September 1996 to June 2000.  In 
particular, a March 1998 discharge summary noted diagnoses 
which included peripheral neuropathy with hyperesthesia to 
both lower legs.  

In July 2000, the veteran was medically examined for VA 
purposes.  During a joints examination, he complained of a 
shooting-type pain in his lower legs, along with a burning 
sensation.  He also complained of poor balance, and trouble 
on steps and with walking.  He indicated that the pain was 
even worse at times in the right lower extremity than the 
left.  On clinical evaluation, the veteran could not keep his 
balance and do heel-to-toe walking.  There was no feeling 
reported over the ankle and even into the foot and lower 
third of the legs.  The veteran had no tenderness directly 
over, behind, or adjacent to the ankle joint or foot.  Range 
of motion was preserved in the right ankle, with 15 degrees 
dorsiflexion and 30 degrees plantar flexion bilaterally.  
Against resistance, there was 4/5 weakness (i.e., a 1/5 
reduction from full strength) to dorsiflexion of the right 
ankle compared to the left.  The foot moved normally on the 
ankle without pain.  In addition, pain did not reportedly 
interfere with the veteran's mobility, but it was reported 
that the pain was an added nuisance because the veteran had 
pain even at rest at times, as well as when standing.  
Radiographic study of the veteran's right ankle was negative.  

The examiner noted that the complaints of pain and/or 
instability in the area of the right ankle were not the 
result of the veteran's right tibia fracture, but were better 
explained by the veteran's peripheral neuropathy.  This was 
reported as consistent with other findings.  The diagnosis 
was normal examination of the right ankle with 4/5 weakness 
on dorsiflexion, likely neuropathic secondary to peripheral 
neuropathy.  Furthermore, the examiner specifically commented 
that the veteran's pain and loss of balance were noted to be 
secondary to peripheral neuropathy rather than pathology of 
the right ankle joint.  

During a bones examination that same month, the veteran 
complained of pain in both legs and both feet.  On clinical 
evaluation, the veteran was observed to walk with steppage 
gait using a cane for balance.  The lower legs, feet and 
ankles were noted as symmetrical.  There was obvious wasting 
exhibited on the lower third of the tibias, bilaterally, six 
inches above the ankle.  There was no tenderness found over 
the shins or lower tibias to the right or left ankle.  The 
veteran reportedly could barely feel touch, and could not 
make out figures drawn, on the lower third of his right or 
left leg.  The examiner's diagnosis was apparent healed 
fracture of the right tibia with no symptoms directly due to 
the previous fracture, no abnormal findings directly of the 
bone itself, but all peripheral findings consistent with 
prior diagnosis and present opinion of peripheral neuropathy.  

II.  Analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the present case, we find that the 
RO's development action, including that undertaken pursuant 
to our April 1999 Remand, has generated sufficient evidence 
to satisfy the Secretary's obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

The RO has assigned a noncompensable evaluation for the 
veteran's residuals of a right tibia fracture, in accordance 
with the criteria set forth in the rating schedule.  In doing 
so, specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5271.  Under DC 5271, pertaining to 
limitation of motion of the ankle, moderate limitation of 
motion warrants a 10 percent disability rating, and marked 
limitation of motion warrants a 20 percent disability rating.  
This is the maximum rating available under this Code. 38 
C.F.R. § 4.71a, DC 5271 (2000).  

Other Codes are also available for rating the veteran's right 
ankle disability.  Under DC 5262, pertaining to impairment of 
the tibia and fibula, malunion of the tibia and fibula, with 
slight knee or ankle disability warrants a 10 percent 
evaluation, moderate knee or ankle disability warrants a 20 
percent evaluation, and marked knee or ankle disability 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5262.  Furthermore, under DC 5270, pertaining to ankylosis of 
the ankle, an ankle in plantar flexion less than 30 degrees 
warrants a 20 percent evaluation.  If the ankle is in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees, a 30 percent evaluation is warranted.  
Finally if the ankle is in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity, a 40 
percent evaluation is warranted.  See 38 C.F.R. § 4.71a, DC 
5270.  

Following a review of the record and applicable regulations, 
the Board finds that the evidence does not support an 
increased (compensable) rating for the veteran's service-
connected residuals of a right tibia fracture.  In reaching 
this conclusion, we note that the medical evidence of record 
substantiates that the veteran suffers from severe peripheral 
neuropathy of the lower extremities.  On VA examination in 
July 2000, the veteran's right ankle evidenced a full range 
of motion with no abnormal clinical findings, and a 
radiographic study was negative.  The examiner's diagnosis 
included normal examination of the right ankle with 4/5 
weakness on dorsiflexion, likely neuropathic secondary to 
peripheral neuropathy, with pain and loss of balance 
secondary to peripheral neuropathy rather than pathology of 
the right ankle joint.  

Therefore, given the lack of abnormal findings on VA 
examination, along with the examiner's finding that the 
veteran's lower extremity pain and instability are the result 
of his severe peripheral neuropathy, which is a bilateral 
condition, the Board finds that the veteran has not 
demonstrated that his residuals of a right tibia fracture 
warrant a compensable rating under DC 5271, or under DC's 
5262 and 5270.  Accordingly, the Board finds the 
preponderance of the evidence is against the veteran's claim.  

Furthermore, in reaching our decision, we have also 
considered the applicability of the precedential judicial 
decision in DeLuca v. Brown, 8 Vet.App. 202, 207 (1995), 
wherein the Court held that a particular Code which rates on 
the basis of range of motion must be applied in conjunction 
with 38 C.F.R. §§ 4.40, 4.45, and the effects of pain and 
other symptoms on use, and of flare-ups, must be taken into 
account in rating the disability.  In this regard, the Board 
notes that the medical evidence of record, as noted above, 
reflects a lack of objective symptomatology associated with 
residuals of the veteran's right tibia fracture.  Instead, 
the veteran's complaints of pain, numbness, and instability 
have been associated with his peripheral neuropathy.  
Therefore, the Board finds that a compensable rating is not 
warranted, with consideration of DeLuca and the pertinent 
regulations.  

In reaching our decision, the Board has considered the 
potential application of the other various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
condition, as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  Furthermore, the Board finds in this case 
that the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, there is no evidence, nor 
has it been contended, that the veteran's service-connected 
residuals of a right tibial fracture have caused marked 
interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).


ORDER

Entitlement to an increased (compensable) rating for 
residuals of a right tibia fracture is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

